DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/05/2021 has been entered. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (claims 19-27) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
5.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations (1) “means for obtaining a location estimate of a user equipment (UE) with a location uncertainty estimate; means for determining a reduced search time window for detecting a downlink Positioning Reference Signal (DL-PRS), based at least in part on the location uncertainty estimate; WAVS Ref. No. QLCMP076USQualcomm Ref. No. 204992-41- means for comparing the reduced search time window to a threshold search time window value for time-domain processing of the DL-PRS; means for determining whether a reduced interference condition is met; means for receiving the DL-PRS via one or more orthogonal frequency- division multiplexing (OFDM) resource blocks; and means for processing the DL-PRS using time-domain processing, responsive to determining the reduced search time window does not exceed the threshold search time window value and the reduced interference condition is met” in claim 19; (2) “means for determining the DL-PRS is to be received using a comb-1 deployment over a single symbol of the OFDM resource blocks” in claim 20; (3) “means for receiving the DL-PRS using a plurality of symbols of the OFDM resource blocks” in claim 21; (4) “means for filtering out radio frequency (RF) signals transmitted concurrently with the DL-PRS using one or more additional OFDM resource blocks” in claim 22; (5) “means for capturing a predetermined number of samples; means for performing a multiplication and summation process” in claim 23; (6) “means for determining the threshold search time window value for time-domain processing of the DL-PRS by determining a search time window value for which a number of multiply- accumulate operations (MACs) used to process the DL-PRS using time-domain processing is less than a number of MACs used to process the DL-PRS using frequency- domain processing” in claim 27; (7) “means for determining a second location estimate of the UE based at least in part on the time- domain processing” in claim 25; (8) “means for determining the location uncertainty estimate” in claim 26; and (9) “means for basing the determination of the reduced search time window on movement information of the UE” in claim 27 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 1, 7-8, 10, 16-17, 19, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20110205122) (hereinafter Siomina) in view of Yoon et al. (US 20120044796) (hereinafter Yoon) (Siomina was disclosed in the IDS filed 11/05/2021).

    PNG
    media_image1.png
    746
    502
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    689
    474
    media_image2.png
    Greyscale

	Regarding claims 1, 10, 19 and 28: 
As shown in figures 1-6, Siomina discloses a device comprising: 
a communication interface (see communication link (interface) in figure 1); 
a memory (par 0046)
one or more processing units communicatively coupled with the communication interface and memory (par 0046) and configured to: 
obtain a location estimate of the UE with a location uncertainty estimate (see block 400 in figure 4a); WAVS Ref. No. QLCMP076USQualcomm Ref. No. 204992-39- 
determine a reduced search time window for detecting a downlink Positioning Reference Signal (DL-PRS), based at least in part on the location uncertainty estimate (see blocks 410-450 in figure 4a); 
compare the reduced search time window to a threshold search time window value for time-domain processing of the DL-PRS (see clock 400-470 in figure 4b); 
determine whether a reduced interference condition is met (see block 410-470 in figure v4b) (in paragraph 0066, Siomina “Other measurements that may be used to derive the OTDOA search parameters are RSRP- and RSRQ-like measurements defined for a Positioning Reference Signal (PRS), as well as the signal quality measurements which account for the interference on PRS resource elements only”.  Thus, reducing measurement condition shown in block 460 of figure 4b interpreted to be a reduced interference condition); and 
responsive to determining the reduced search time window does not exceed the threshold search time window value and the reduced interference condition is met (see blocks 410-480 in figure 4a and 400-470 in figure 4b, also see figure 4c).
Siomina discloses all of the subject matter as described above except for specifically teaching receive the DL-PRS via one or more orthogonal frequency- division multiplexing (OFDM) resource blocks and process the DL-PRS using time-domain processing.
(see figure 16 par 0174, 0270, claim 42), and process the DL-PRS using time-domain processing (par 0270).  

    PNG
    media_image3.png
    548
    466
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use OFDM resource block as taught by Yoon to modify the transmission system and method of Siomina in order to transmit and (par 0008) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 7, 16 and 25:  
Siomina discloses all of the subject matter as described above except for specifically teaching determining a second location estimate of the UE based at least in part on the time-domain processing.
However, Yoon in the same field of endeavor teaches determining a second location estimate of the UE based (par 0028, 0045) at least in part on the time-domain processing (par 0270).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use location detection (estimation) as taught by Yoon to modify the transmission system and method of Siomina in order to detect the location of the UE through a reference signal (par 0045) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 8, 17 and 26: 
Siomina further discloses determining the location (position) uncertainty estimate (abstract, par 0019).  



10.	Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Yoon as applied to claims 1, 10 and 20 above and further in view of ZHANG et al. (US 20200177338) (hereinafter Zhang).

Regarding claims 2, 11 and 20: 
Siomina and Yoon disclose all of the subject matter as described above except for specifically teaching wherein determining the DL-PRS is to be received using a comb-1 deployment over a single symbol of the OFDM resource blocks.
However, Yoon in the same field of endeavor teaches wherein determining the DL-PRS is to be received using a comb-1 deployment over a single symbol of the OFDM resource blocks (see figure 3, table 4, par 0082).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a comb structure as taught by Yoon to modify the transmission system and method of Siomina in order to arrange reference symbols in frequency domain (par 0082) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


11.	Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Yoon as applied to claims 1, 10 and 20 above and further in view of Tang et al. (US 20180054286) (hereinafter Tang).

Regarding claims 4, 13 and 22:   

However, Yoon in the same field of endeavor teaches using a band-pass filter (106c in figure 1) to filter out radio frequency (RF) signals transmitted concurrently with the DL- PRS using one or more additional OFDM resource blocks (par 0026).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use band-pass filter as taught by Tang to modify the transmission system and method of Siomina in order to remove unwanted signals from the down-converted signals to generate output baseband signals (par 0026) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


12.	Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Yoon as applied to claims 1, 10 and 20 above and further in view of CHAE et al. (US 20200128436) (hereinafter Chae).

Regarding claims 9, 18 and 27:
Siomina and Yoon disclose all of the subject matter as described above except for specifically teaching wherein determining the reduced search time window is further based on movement information of the UE.
(in par 0115 Chae teaches “When a transmitting terminal has M Tx (analog) beams and a receiving terminal has N Rx (analog) beams, at least M*N beams search (time) intervals are required. In particular, a quick search time is required for a fast moving terminal such as a vehicle. In such a situation, if the location information about the terminal is available, the beam search time (length) may be reduced. For example, if the location of the terminal is pre-recognized, the LoS direction may be known in advance, and thus beamforming can be performed in the corresponding direction. In addition, since beam searching can be performed in that direction, the beam searching time may be reduced”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reduced search time as taught by Chae to modify the transmission system and method of Siomina in order to perform beamforming in the corresponding direction (par 0115) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
13.	Claims 3, 5-6, 12, 14-15, 21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record, Siomina does not teach or suggest wherein the DL-PRS is received using a plurality of symbols of the OFDM resource blocks, and determining that the reduced interference condition is met comprises receiving a message from a base station or a location server that no other TRPs are scheduled to transmit using the OFDM resource blocks during each symbol of the plurality of symbols.
The prior art of record, Siomina also does not teach or suggest wherein the time-domain processing comprises: capturing a predetermined number of samples; WAVS Ref. No. QLCMP076USQualcomm Ref. No. 204992-38- performing a multiplication and summation process comprising: multiplying each sample with a corresponding digit of a reference sequence; and summing results of the multiplication for all samples in the predetermined number of samples to determine a correlation value; repeating the multiplication and summation process for a number of taps, wherein: for each repetition, the digits of the reference sequence are shifted from a previous repetition; and the number of taps is based on a size of the reduced search time window; and identifying a correlation peak from the correlation values for all repetitions of the multiplication and shift process.
The prior art of record, Siomina also does not teach or suggest wherein the threshold search time window value for time-domain processing of the DL-PRS is determined by determining a search time window value for which a number of multiply-accumulate operations (MACs) used to process the DL-PRS using time-domain processing is less than a number of MACs used to process the DL-PRS using frequency-domain processing.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631